Citation Nr: 1132185	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-00 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.	Entitlement to an initial compensable evaluation for hypertension.

2.	Entitlement to service connection for anxiety.

3.	Entitlement to service connection for asthma, to include as secondary to asbestos exposure.

4.	Entitlement to service connection for a calcified left lung nodule, to include as secondary to asbestos exposure.

5.	Entitlement to service connection for chronic rhinitis, to include as secondary to asbestos exposure.

6.	Entitlement to service connection for chronic bronchitis, to include as secondary to asbestos exposure.

7.	Entitlement to service connection for chronic sinusitis, to include as secondary to asbestos exposure.
REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to March 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a Board hearing at the RO in Denver, Colorado in June 2011.  This transcript has been associated with the file.

Also at the June 2011 Board hearing, the Veteran submitted additional evidence.  However, the Veteran and his representative waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2010).

The issues of service connection for anxiety, asthma, a left lung nodule, chronic rhinitis, chronic bronchitis, and chronic sinusitis, as secondary to asbestos exposure are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hypertension is manifested by diastolic pressure which is under 100 and systolic pressure under 160; and there is no history of diastolic pressure which is predominantly over 100.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in May 2006.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, prior to the initial rating decision in this matter, a May 2006 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  See Dingess, 19 Vet. App. at 484; see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was granted service connection and assigned an initial noncompensable evaluation for his hypertension in March 2007.  A VA examination was not provided in conjunction with the Veteran's claim for an initial compensable evaluation for his hypertension and, as discussed below, the evidence of record does not warrant one.  In the present case, there is sufficient medical evidence to decide the claim.  The Board has reviewed the Veteran's blood pressure findings from active duty to his most recent records to determine an appropriate evaluation under 38 C.F.R. § 4.104, Diagnostic Code 7101.  The Board has reviewed the evidence provided by the Veteran's private physician indicating his current blood pressure findings.  See May 2011 statement.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that his current hypertension should be assigned a compensable rating.  For the reasons that follow, the Board concludes it should not.

The Veteran's hypertension is currently rated as zero percent disabling.  Under the criteria found at 38 C.F.R. § 4.104, Diagnostic Code 7101, a 10 percent rating is warranted when the diastolic pressure is predominantly 100 or more; the systolic pressure is predominantly 160 or more; or the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent is warranted for diastolic pressure predominately 110 or more, or; systolic pressure predominately 200 or more.  A 40 percent rating is awarded where diastolic pressure is predominantly 120 or more.  A 60 percent rating is awarded where diastolic pressure is predominantly 130 or more.  Id.

The VA has obtained numerous private treatment records which recorded the Veteran's blood pressure.  A June 2006 private treatment record noted the Veteran's blood pressure was 116/70 and that his hypertension was under control with medication.  A September 2006 private treatment record noted the Veteran's blood pressure was 124/80.  A December 2006 private treatment record recorded his blood pressure at 123/65.  The Board observes that the Veteran was still on medication to control his hypertension as of this date.

The Veteran also provided a May 2011 statement from his private physician.  This statement opined that the Veteran should remain on medication to control his hypertension.  The physician also stated that the Veteran's most recent blood pressure reading, with medication, was 126/72 in March 2011 and that if he did not take medication it would increase to more than 140/90.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a noncompensable rating.  See 38 C.F.R. § 4.7.

The private treatment records indicate the Veteran's blood pressure has been taken on numerous occasions; however, his diastolic pressure is never predominantly 100 or more, and his systolic pressure is never predominantly 160 or more.  See e.g., private treatment records: June 2006, 116/70, September 2006, 124/80.

As there is no evidence to indicate that at any time during the appeal period the Veteran's diastolic pressure was predominantly 100 or more, or that his systolic pressure was predominantly 160 or more, a higher rating of 10 percent is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7101.  The May 2011 private physician's statement indicated that the Veteran did need medication for his hypertension, however under Diagnostic Code 7101 the requirement for a 10 percent evaluation is continuous medication and a history of diastolic pressure predominantly 100 or more.  As indicated above, there is no competent medical evidence that the Veteran suffered from diastolic pressure of 100 or more during the appeal period.

The Board acknowledges the Veteran's contentions that his hypertension warrants a compensable rating.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.104 with respect to determining the severity of his service-connected hypertension.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2010).

As discussed above, the Board finds that the Veteran is not entitled to an initial compensable evaluation for his hypertension.  The Board has considered whether the benefit of the doubt rule applies the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his hypertension.  Additionally, there is not shown to be evidence of marked interference with employment due to his hypertension.  

The Veteran has indicated that he currently takes medication for his hypertension.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to a compensable evaluation for hypertension is denied.


REMAND

The Veteran contends that his asthma, left lung nodule, chronic rhinitis, chronic bronchitis, and chronic sinusitis (hereinafter respiratory conditions) are due to his exposure in-service to asbestos.  

With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran never received a VA examination for his respiratory conditions.  The Board observes that there were instances during service where the Veteran reported to sick call with various respiratory complaints.  See e.g., September 1974 sinus congestion complaints and January 1975 record noting chest pain, coughing, and wheezing.  There is also evidence that he currently suffers from respiratory conditions.  See e.g., April 2000, October 2003, and September 2005 private treatment records.  Furthermore, there is no indication an examination has been performed to determine if any of the Veteran's respiratory conditions are related to asbestos exposure.  As such, the Veteran should be afforded a VA examination.

In addition, the Veteran's claim for service connection for anxiety is impacted by the outcome of his claim of service connection for respiratory conditions.  The February 2007 VA examiner opined that if the Veteran's respiratory conditions were linked to asbestos exposure, then there may well be a correlation between his anxiety and service.  Therefore, the claims are inextricably intertwined.  The United States Court of Appeals for Veterans Claims (Court) has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the claim of entitlement to service connection for anxiety is "inextricably intertwined" with the claim of entitlement to service connection for respiratory conditions, the anxiety claim must also be remanded to the AOJ in accordance with the holding in Harris.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any current respiratory condition.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not that any current respiratory condition is etiologically related to a disease or injury during service, including, but not limited to, asbestos exposure.  The service treatment records relating to respiratory condition complaints should specifically be reviewed.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why.

2. If the Veteran's respiratory conditions are found to be related to service or asbestos exposure, then schedule the Veteran for a VA psychiatric examination to determine if he suffers from any psychiatric condition which was caused or aggravated by his service-related respiratory conditions.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not that any psychiatric condition was caused or aggravated by the Veteran's service-connected respiratory conditions. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

 The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims of service connection.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


